Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to After Final Consideration 2.0 (AFP2.0). The applicant amended Claim 1 to include “…A hearing aid comprising:  ... a moulded interconnect device (MID) housing, wherein the MID housing is a hearing aid housing.”  However, upon further search, the examiner found a new reference to Platz, Rainer (EP1681903 A2) that teaches [0020] in the case in which the antenna unit is formed by an angled portion of the housing, the device is preferably manufactured by forming the housing with the integrated antenna unit and mounting the signal processing unit within the housing. Preferably the antenna unit is integrated into the housing by a moulded interconnect device (MID) technique. [0024] teaches according to another alternative embodiment the antenna is integrated into the housing during shaping of the housing, wherein the housing preferably is shaped by injection molding in a molding tool, wherein the loop like conductor is inserted into the molding tool and is overmoulded in the moulding tool. All these techniques of moulding the housing when the antenna is integrated into the housing are known as moulded interconnect device (MID) techniques. [0047], [0048]. Thus, Platz teaches the hearing aid housing is a MID housing. 
/SUNITA JOSHI/Primary Examiner, Art Unit 2651